Case: 21-50143     Document: 00516160715         Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 10, 2022
                                  No. 21-50143
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lee Eric Reed,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CR-1-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Lee Eric Reed, federal prisoner # 84358-280, appeals the district
   court’s denial of his motion for a sentence reduction pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i). On appeal, he argues that the district court abused its
   discretion because the court determined that he posed a danger to the safety



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50143     Document: 00516160715           Page: 2   Date Filed: 01/10/2022




                                    No. 21-50143


   of any other person or the community under U.S.S.G. § 1B1.13(2),
   erroneously considered his extensive criminal history, and erred in finding
   his circumstances were not compelling and extraordinary because he
   previously contracted COVID-19.
          A district court may grant a prisoner’s compassionate release motion
   pursuant to § 3582(c)(1)(A)(i). See United States v. Shkambi, 993 F.3d 388,
   391-92 (5th Cir. 2021). We review a district court’s denial of a motion for
   compassionate release under § 3582(c)(1)(A)(i) for an abuse of discretion.
   See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district
   court may modify a defendant’s term of imprisonment, after considering the
   applicable 18 U.S.C. § 3553(a) factors, if the court finds that “extraordinary
   and compelling reasons warrant such a reduction.” § 3582(c)(1)(A)(i); see
   Shkambi, 993 F.3d at 392-93.
          Here, the district court denied Reed’s motion based on an
   independent assessment of the § 3553(a) factors, and we affirm on that basis.
   See Chambliss, 948 F.3d at 693-94; Ward v. United States, 11 F.4th 354, 360-
   62 (5th Cir. 2021). To the extent that Reed argues that the court should not
   have considered his criminal history, a mere disagreement with the district
   court’s weighing of the § 3553(a) factors is insufficient to show an abuse of
   discretion.   See Chambliss, 948 F.3d at 693-94 (noting district court’s
   consideration of criminal history as part of the § 3553(a) factors).
   Accordingly, we need not consider the district court’s separate reasoning
   that he posed a danger to the safety of any other person or the community
   and that he previously contracted COVID-19.
          The district court’s order is AFFIRMED.




                                         2